DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

     Allowable Subject Matter
2.	Claims 1, 3-12, 14-15, 17-19 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the controller changes a time of application of the drive current in accordance with a rotation speed of the rotor, and wherein the controller changes the time of application of the drive current in accordance with a magnitude of the back electromotive force that is in a non-conducting phase and detected by the detector including remaining claim limitations. 
As per independent claim 12: It is the same reason as claim 1.
As per independent claim 15:  Stopping application of the drive current by the inverter circuit in accordance with a rotation speed of the rotor and a magnitude of back electromotive force that is in a non- conducting phase and detected during the application of the drive current including remaining claim limitations. 

	
                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,982,425 to Minamide discloses a motor control system.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846